
	

114 HR 4304 IH: Nuclear Worker Residual Contaminations Compensation Act
U.S. House of Representatives
2015-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4304
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2015
			Mr. Higgins introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To direct the Department of Labor to conduct a study on residual contamination of workers at
			 certain facilities related to the Department of Energy’s processing and
			 production of materials that emit radiation.
	
	
 1.Short titleThis Act may be cited as the Nuclear Worker Residual Contaminations Compensation Act. 2.Study on residual contaminations of workers at certain contractor and subsidiary facilities (a)StudyThe Secretary of Labor shall oversee a study on residual contamination of workers at certain facilities that are members of the Special Exposure Cohort (described in section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000) owned or operated by contractors of the Department of Energy and subsidiaries of such contractors. Such study shall be conducted by independent advisors and medical experts of each atomic energy employer designated by the Secretary of Energy under section 3621(4)(B) of such Act and Beryllium vendor (as defined in paragraph (6) of such section).
 (b)ReportThe Secretary shall transmit to Congress a report on the results of such study not later than 6 months after the date of enactment of this Act.
			
